 



Exhibit 10.28
THIRTEENTH AMENDMENT TO THE
DYNEGY INC. RETIREMENT PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Inc. Retirement Plan (the “Plan”) for the benefit of the eligible employees of
certain participating companies;
WHEREAS, Dynegy and its delegates are authorized and empowered to amend the Plan
pursuant to Section 15.1 of the Plan; and
WHEREAS, Dynegy desires to reflect vesting service credit for certain hired
employees.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective as provided below:
I.
Effective March 17, 2008, Section 1.1(50) of the Plan is amended by adding the
following sentence immediately before the last sentence thereof:
“further provided, each individual who was employed by Accenture LLP on March 1,
2008 and who subsequently becomes employed by an Employer during the period of
time beginning March 17, 2008 and ending on April 30, 2008, shall be credited
with Service solely for purposes of determining such individual’s Vesting
Service under paragraph D-10 of Appendix D to the Plan based upon his original
date of hire with Accenture LLP.”
II.
Except as amended herein, the provisions of the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, the undersigned has caused this Thirteenth Amendment to the
Plan to be executed on the date indicated below, to be effective as provided
above.

                  DYNEGY INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Julius Cox
 
   
 
  Title:   Chairman of the BPC    
 
  Date:   March 31, 2008    

 

 